Citation Nr: 1439819	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-41 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hallux valgus.  

3.  Entitlement to service connection for bilateral pes planus.  

4.  Entitlement to service connection for a sleep disorder, including narcolepsy and sleep apnea, to include as secondary to service connected tinnitus. 

5.  Entitlement to restoration of a 30 percent evaluation, to include an evaluation in excess of 30 percent, for pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to April 1992.  

These matters come before the Board of Veterans' Affairs (Board) on appeal from decisions by the RO in June and August 2009 and April 2010.  In June 2009, the RO denied, in part, service connection for PTSD, and in August 2009, denied service connection for narcolepsy.  By rating action in January 2010, the RO proposed to reduce the evaluation assigned for pseudofolliculitis barbae, and by rating action in April 2010, reduced the rating from 30 to 10 percent; effective from July 1, 2010.  By rating action in July 2013, the RO reduced the rating for pseudofolliculitis from 10 percent to noncompensable; effective from April 12, 2012.  A hearing before the undersigned at the RO was held in June 2014.  

The issues of entitlement to service connection for a sleep disorder, including narcolepsy and sleep apnea, and entitlement to a rating in excess of 30 percent for  pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  At the hearing in June 2014, prior to the promulgation of a decision in this appeal, the Veteran advised VA that he wished to withdraw his appeal of the claim of service connection for PTSD.  

2.  Mild bilateral hallux valgus with possible early bunion and mild bilateral pes planus were recorded on a September 1989 enlistment examination report.  

3.  The Veteran's preexisting bilateral hallux valgus and bilateral pes planus did not increase in disability during service.  

4.  The April 2010 rating decision that reduced the 30 percent rating for pseudofolliculitis barbae was improper under applicable VA regulations and did not expressly consider whether there was actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of service connection for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

2.  Bilateral hallux valgus was not aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 1153 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2013).  

3.  Bilateral pes planus was not aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2013).  

4.  The reduction of the Veteran's disability rating for pseudofolliculitis barbae from 30 to 10 percent; effective July 1, 2010, and from 10 percent to noncompensable; effective from April 12, 2012 was improper.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); Brown v. Brown, 5 Vet. App. 413, 420 (1993).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326.  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February 2009 (PTSD) and September (bilateral foot and pseudofolliculitis barbae).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's Virtual VA electronic records.  The Veteran testified at a hearing at the RO before the undersigned in June 2014.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  As will be explained in greater detail below, with respect to the claims for bilateral hallux valgus and pes planus, the Board concludes that an examination is not needed because there is no medical evidence or credible lay evidence of an increase in disability in service. 

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

As noted above, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing, the VLJ fully identified the issues on appeal and asked specific questions directed at identifying the location of any potentially outstanding medical evidence.  Furthermore, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Laws & Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (finding lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  "[I]f a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In such claims, the Veteran has the burden of showing that there was increase in disability during service to establish the presumption of aggravation.  See Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his (or her) burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption of aggravation, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n.6; 38 U.S.C.A. § 1153.  

To be noted within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The condition need not be symptomatic at the time of evaluation, however, so long as the diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet").

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant (Veteran) or by his or her authorized representative.  38 C.F.R. § 20.204.  At the hearing in June 2014, the Veteran advised the undersigned member of the Board that he wished to withdraw his appeal of the claim of service connection for PTSD.  Hence, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and the issue is dismissed.  

Bilateral Foot Disability

The Veteran acknowledges that he had hallux valgus at the time he was examined and accepted for military service in 1989.  However, he believes that his hallux valgus was aggravated in service and that he now suffers from additional foot problems, including pes planus and "fibromytosis."  The Veteran testified that he was not aware that he had a foot disability when he entered service, and did not learn about it until many years after service when he finally looked over his STRs and saw the notation on his service enlistment examination.  He testified that it took him "years to really find out, and do research" as to "what in the world is hallux valgus[.]" (T p. 5).  The Veteran also testified that his current symptoms were essentially the same that he had in service.  He said that he had foot pain just about every morning and that it would sometimes take "10 to 15 minutes to get acclimated to even walking[.]"  (T p. 10).  

The Veteran's service enlistment examination in September 1989, showed that he had asymptomatic, mild bilateral hallux valgus with possible early bunions and mild bilateral pes planus.  The STRs showed no complaints, symptoms or treatment for any foot problems in service.  The first reported complaint of a foot problem was with the filing of his claim in September 2009.  

At this point, the Board notes that because bilateral hallux valgus and pes planus were diagnosed and recorded on the Veteran's enlistment examination in September 1989, those conditions, although not symptomatic at the time, were "noted" upon entry into service.  See Verdon, 8 Vet. App. at 530; 38 C.F.R. § 3.304(b).  Given that the Veteran's feet were not of sound condition at enlistment, the Board finds that he is not entitled to the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Consequently, to the extent the Veteran seeks compensation for disability resulting from his bilateral hallux valgus and pes planus, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner, Jensen, and Horn, all supra.

In deciding a claim based on aggravation, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

In this case, the evidence showed that the Veteran's mild bilateral hallux valgus and mild pes planus were asymptomatic at the time of service enlistment and that there was no objective evidence of any worsening of the disabilities in service. Significantly, the service treatment records are absent any complaints of or findings of foot problems during service.  When asked at the hearing why he never sought medical attention in service, the Veteran contended that the military should have provided more training on foot care and he testified that if he was given more training, "it would have spurred [his] interest in going and having [his] feet examined to make sure they were alright."  (T p.  11).  

The Board observes, however, that the Veteran was a trained Medical Specialist (91A10) in service, and that he served in that capacity for nearly two years of his 30 months of active service.  That the Veteran, as a trained medical specialist, would never inquire as to the cause of what he now claims to have been chronic foot pain so bad that at times, he could barely walk for the first 10 minutes after waking in the morning, is not persuasive reasoning to the Board.  Indeed, the STRs showed that the Veteran went on sick call for various, rather minor maladies on several occasions, including a common cold (twice - September 1990 and January 1991), for a wart that was causing him some "discomfort" (August 1990), and for bilateral ankle swelling in January 1990.  Thus, that the Veteran would never mention, let alone seek medical attention for what he now claims was chronic bilateral foot pain, is not plausible in light of the Veteran's demonstrated behavior in service of seeking medical attention for various maladies when necessary.  Given the facts in this case, unfortunately, the Board cannot find the Veteran's assertions of in-service foot problems credible, and declines to assign these assertions any evidentiary weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Furthermore, the evidence showed that the Veteran made no mention of any foot problems on his original application for VA compensation benefits received in April 1992, when examined by VA in May 1992, or on subsequent claims in April 1997, June 2008, January 2009 and June 2009.  Additionally, VA treatment records from 1997 to 2011 showed no complaints, treatment or pertinent foot abnormalities.  In fact, when seen by VA in June 2008, the Veteran denied any joint pain or swelling and reported that he was "healthy."  Similarly, the Veteran made no mention of any foot problems on a VA pain assessment in July 2008.  A December 2008 VA outpatient note showed the Veteran's musculoskeletal system was within normal limits.  His gait and station were normal, and all joints and bones appeared normal with normal range of motion.  

The first objective evidence of any foot problem after service was on VA x-ray in July 2011.  At that time, the Veteran was shown to have mild bunions, mild valgus deformity and moderate arthritis in the right foot.  

On a VA QTC examination for pension purposes in January 2012, the Veteran was shown to have moderate bilateral hallux valgus deformity and pes planus.  

At the hearing in June 2014, the representative asserted that the QTC examiner in January 2012, concluded that the Veteran's bilateral foot disability was aggravated by service and asserted that the Veteran was entitled to a grant of service connection.  In this regard, the Board notes that while the QTC examiner discussed the Veteran's medical history and his assertion that his foot disability was aggravated by service, she did not offer an opinion as to the etiology of his bilateral foot disability or whether his disability was aggravated by service.  The examination was conducted for purposes of establishing the Veteran's claim for pension benefits, and the examiner was neither asked nor provided a medical opinion as to the etiology of any identified disability.  Rather, the examiner was asked to provide an opinion as to whether any claimed disability precluded substantially gainful employment.  

Assuming, for the sake of argument, that the reported history of aggravation by the QTC examiner in January 2012, was accepted as a medical opinion, it was based entirely on the Veteran's self-reported history of chronic symptoms in service, which the Board has found to be unreliable and not credible.  No medical opinion can substantiate the claim because there are no findings noted in the service treatment records and there is no credible lay evidence of an increase in severity of foot problems in service.  

In deciding a claim based on aggravation, the Board first must determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2013).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 296; see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

As noted above, because the Veteran was shown to have a bilateral foot disability when he was examined and accepted for military service, the burden rests with him to show that there was an increase in disability during service.  There is no probative evidence of record that shows the Veteran's pre-existing bilateral foot disability underwent an increase in severity in service.  Consequently, the Veteran is not entitled to the presumption of aggravation.  Accordingly, there is no basis for a favorable disposition of the Veteran's appeal.  

Pseudofolliculitis Barbae

The Veteran contends that he has to apply a steroidal cream to his face regularly to control his pseudofolliculitis barbae, and that there had not been any substantial improvement in his skin disorder that would warrant a reduction in the 30 percent evaluation previously assigned.  

As noted above, the Veteran was in receipt of a 30 percent evaluation for pseudofolliculitis barbae when the RO proposed to reduce the rating to noncompensable in January 2010; the rating was reduced to 10 percent by rating action in April 2010.  The Veteran perfected an appeal to this rating decision, giving rise to this appeal.  By rating action in July 2013, the RO reduced the 10 percent rating to noncompensable; effective from April 12, 2012.  

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  When VA reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); Brown v. Brown, 5 Vet. App. 413, 420 (1993).  Section 4.1 provides: "It is ... essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history."  Similarly, 38 C.F.R. § 4.2 provides:  "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  Thus, "[t]hese provisions impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown (Kevin) v. Brown, 5 Vet. App. 413, 420 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Moreover, 38 C.F.R. § 4.13 provides: "When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms."  Based on the regulations quoted above, VA is required in any rating-reduction case "to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown (Kevin), 5 Vet. App. at 421; Schafrath, supra ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment", and 38 C.F.R. § 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  "Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344 (2013).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement, such as, psychiatric disorders will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  

Although in the instant case, the Board is not required to comply with the special VA rating-reduction protections in § 3.344 because the 30 and 10 percent ratings assigned for the Veteran's pseudofolliculitis barbae were in effect less than 5 years, the Board is required to comply with the more general VA regulations discussed above.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013).  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  

Generally, in reduction cases a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action, afforded an opportunity for a predetermination hearing, and furnished detailed reasons of the proposed reduction.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e),(i).  

As noted above, in any reduction case, regardless of how long the rating has been in effect, the RO has an obligation to ensure that the reduction was based upon a review of the entire history of the Veteran's disability; that there has been an actual change in the condition and, that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421.  

In this case, the RO reduced the 30 percent evaluation assigned for the Veteran's pseudofolliculitis barbae to 10 percent, based primarily on an October 2009 QTC examination that showed the skin disorder was "quiescent."  On examination, the Veteran reported that he has outbreaks intermittently, as often as once a month, and that he has used a topical corticosteroid during the past 12 months.  The Veteran denied any side effects from the medication but said that he becomes irritable and has difficulty concentrating and staying focused during flare-ups.  

The RO did not offer any discussion or analysis of the Veteran's current findings with respect to the regulations pertaining to rating reduction cases, and simply applied the rating criteria to the objective findings from the single VA (QTC) examination.  The RO did not discuss or otherwise indicate whether there had been any actual improvement in the Veteran's skin disorder, or its effect on his ability to function under the ordinary conditions of life and work.  

Thus, the Board finds that the April 2010 rating decision was improper and is void ab initio.  As such, the Board finds that the July 2013 rating decision that reduced the 10 percent rating to noncompensable is likewise, void.  Accordingly, the 30 percent evaluation for the Veteran's pseudofolliculitis barbae is restored.  
ORDER

The appeal of the claim of service connection for PTSD is dismissed.  

Service connection for bilateral hallux valgus is denied.  

Service connection for bilateral pes planus is denied.  

Entitlement to restoration of the 30 percent evaluation assigned for pseudofolliculitis barbae is warranted.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review, in order to obtain current VA examinations so that there is a complete record upon which to decide the Veteran's claims.  

Concerning the claim for a sleep disorder, including narcolepsy and sleep apnea, the Veteran contends that he has had problems sleeping since service and believes that his current narcolepsy and sleep apnea are related to service.  

Historically, the STRs showed that the Veteran was seen for difficulty staying asleep on one occasion in service in April 1991.  The Veteran was initially seen by a medic and was referred for further evaluation, but left the facility without being seen.  No assessment was rendered, and the STRs showed no further complaints, treatment or diagnosis for any sleep problems.  

A private sleep study in March 2009 was negative for obstructive sleep apnea syndrome, but a multiple sleep latency test at that time was positive for narcolepsy.  A subsequent private sleep study in October 2010 showed that the Veteran had moderate to severe obstructive sleep apnea.  

In order to establish service connection, in general, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the STRs showed that the Veteran complained of sleep disturbance once in service, and is currently shown to have narcolepsy and sleep apnea.  However, the Veteran has never been examined by VA to determine whether the Veteran's current sleep disturbance is due to service.  Also, the Board is cognizant that a March 2014 VA examiner found that the Veteran's sleep apnea and narcolepsy were not caused by his tinnitus, but the examiner did not address aggravation.  

Part of VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent evidence of a current disability, and the evidence indicates that the current disability may be related to an event in service.  38 C.F.R. § 3.159(c)(4) (2013).  Therefore, one must be provided to him.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  

Lastly, the Board recognizes that the reduction issue was triggered by the Veteran's filing of a claim for an increased rating for his skin disorder.  Thus, the increased rating issue remains before the Board.  Given the chronic nature of the Veteran's recurring skin problems, the Board finds that the current evidence of record is insufficient to evaluate the severity of the Veteran's service-connected pseudofolliculitis barbae and that additional development is necessary.  

Accordingly, the case is REMANDED for the following action:  

1.  With appropriate assistance from the Veteran, the AMC should attempt to obtain the names and addresses of all health care providers who treated him for his pseudofolliculitis barbae since June 2013.  After the Veteran has signed the appropriate releases, all available outstanding records should be obtained and physically or electronically associated with the claims folder.  

2.  After any additional records have been obtained, the Veteran should be scheduled for appropriate VA respiratory and dermatology examinations to determine the nature and etiology of any identified sleep disturbance, including narcolepsy and sleep apnea, and the extent and severity of his pseudofolliculitis barbae.  The claims folder and a copy of this remand should be made available to the examiners for review, and a notation to the effect that this record review took place should be included in the reports.  

Respiratory:  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's narcolepsy and/or sleep apnea was first manifested in service or is otherwise related to service.  Also, while the March 2014 VA examiner found that the Veteran's narcolepsy and/or sleep apnea were not CAUSED by his service connected tinnitus, please provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's narcolepsy and/or sleep apnea were AGGRAVATED by his service connected tinnitus. If aggravation is shown, the examiner should quantify the degree of aggravation due to the tinnitus, if possible.

Dermatology:  a)  Provide a detailed description of the Veteran's skin disorder, including any residual scarring, and indicate whether the predominant disability is residual scarring or active skin disease.  

b)  Indicate whether such symptoms as exudation or itching are constant, whether there are extensive lesions or marked disfigurement, and whether systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 months; the duration of any systemic therapy should be indicated.  

c)  Indicate the percentage of the exposed areas affected; the percentage of the entire body affected, and the percentage of each body part affected, i.e., each extremity and posterior and anterior trunk areas (separately).  (The description should include both percentage of total body surface and square inches or square centimeters of the skin affected).  

A fully articulated medical rationale for any opinions expressed should be set forth in the examination reports.  The examiners should address the particulars of this Veteran's medical history and the relevant medical science as applicable to each disability.  If an examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the appropriate examiner for completion of the opinion).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine whether the examiners have responded to all of the questions posed.  If not, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2013).  

4.  After the requested development has been completed, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


